Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 1 of 26 Page ID #:833



   1   GOODWIN PROCTER LLP
       I. Neel Chatterjee (SBN 173985)
   2   nchatterjee@goodwinlaw.com
       Elizabeth J. Low (SBN 308098)
   3   elow@goodwinlaw.com
       601 Marshall Street
   4   Redwood City, California 94063
       Telephone: (650) 752-3100
   5   Facsimile: (650) 853-1038
   6   GOODWIN PROCTER LLP
       Darryl M. Woo (SBN 100513)
   7   dwoo@goodwinlaw.com
       Three Embarcadero Center
   8   San Francisco, California 94111
       Telephone: (415) 733-6000
   9   Facsimile: (415) 677-9041
 10    Attorneys for Plaintiffs
       JBF Interlude 2009 Ltd. and
 11    Interlude U.S., Inc. d/b/a eko
 12                          UNITED STATES DISTRICT COURT
 13                         CENTRAL DISTRICT OF CALIFORNIA
 14                                     WESTERN DIVISION
 15    QUIBI HOLDINGS, LLC                      Case No. 2:20-cv-2250-CAS(SKx) –
                                                LEAD CASE
 16                    Plaintiff,
                                                STIPULATED PROTECTIVE
 17          v.                                 ORDER
 18    INTERLUDE U.S., INC. d/b/a EKO;          [Discovery Document: Referred to
       and JBF INTERLUDE 2009 LTD. -            Magistrate Judge Steve Kim]
 19    ISRAEL,
 20                       Defendants.
 21    JBF INTERLUDE 2009 LTD, and              Case No. 2:20-cv-2299-CAS(SKx)-
       INTERLUDE U.S., INC. d/b/a EKO           CONSOLIDATED
 22
                       Plaintiffs,
 23
             v.
 24
       QUIBI HOLDINGS, LLC, CLIFTON J.
 25    SMITH, JOSEPH BURFITT, ROBERT
       A. POST, JR., BLAKE BARNES, ERIC
 26    BUEHL, AND JEFFREY
       KATZENBERG,
 27
                       Defendants.
 28

       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 2 of 26 Page ID #:834



   1   1.    A. PURPOSES AND LIMITATIONS
   2         Discovery in this action is likely to involve production of confidential,
   3   proprietary, or private information for which special protection from public
   4   disclosure and from use for any purpose other than prosecuting this litigation may be
   5   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
   6   the following Stipulated Protective Order. The parties acknowledge that this Order
   7   does not confer blanket protections on all disclosures or responses to discovery and
   8   that the protection it affords from public disclosure and use extends only to the
   9   limited information or items that are entitled to confidential treatment under the
  10   applicable legal principles. The parties further acknowledge, as set forth in Section
  11   13.3, below, that this Stipulated Protective Order does not entitle them to file
  12   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
  13   that must be followed and the standards that will be applied when a party seeks
  14   permission from the Court to file material under seal.
  15         1.1    Protected Materials designated under the terms of this Protective Order
  16   shall be used by a Receiving Party solely for the consolidated actions, and shall not
  17   be used directly or indirectly for any other purpose whatsoever.
  18         1.2    Designations under this Order shall be made with care and shall not be
  19   made absent a good faith belief that the designated material satisfies the criteria set
  20   forth below. If it comes to a Producing Party’s attention that designated material
  21   does not qualify for protection, or does not qualify for the level of protection initially
  22   asserted, the Producing Party must promptly notify all other Parties that it is
  23   withdrawing or changing the designation.
  24         B. GOOD CAUSE STATEMENT
  25         This action is likely to involve confidential or proprietary information, or trade
  26   secrets and other valuable research, development, commercial, financial, technical or
  27   competitively sensitive information for which special protection from public
  28   disclosure and from use for any purpose other than prosecution of this action is
                                                   2
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 3 of 26 Page ID #:835



   1   warranted. Such confidential and proprietary materials and information consist of,
   2   among other things, technical information regarding non–public software or software
   3   development, confidential business or financial information, information regarding
   4   confidential business practices, or other confidential research, development, or
   5   commercial information (including information implicating privacy rights of third
   6   parties), confidential third–party information, information otherwise generally
   7   unavailable to the public, or which may be privileged or otherwise protected from
   8   disclosure under state or federal statutes, court rules, case decisions, or common law.
   9   Accordingly, to expedite the flow of information, to facilitate the prompt resolution
  10   of disputes over confidentiality of discovery materials, to adequately protect
  11   information the parties are entitled to keep confidential, to ensure that the parties are
  12   permitted reasonable necessary uses of such material in preparation for and in the
  13   conduct of trial, to address their handling at the end of the litigation, and serve the
  14   ends of justice, a protective order for such information is justified in this matter. It
  15   is the intent of the parties that information will not be designated as confidential for
  16   tactical reasons and that nothing be so designated without a good–faith belief that it
  17   has been maintained in a confidential, non–public manner, and there is good cause
  18   why it should not be part of the public record of this case.
  19

  20   2.    DEFINITIONS
  21         2.1    Action: consolidated actions.
  22         2.2    Challenging Party: a Party or Non–Party that challenges the designation
  23   of information or items under this Order.
  24         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  25   how it is generated, stored or maintained) or tangible things that qualify for protection
  26   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
  27   Cause Statement.      A Producing Party may designate Discovery Material as
  28   “CONFIDENTIAL” if it contains or reflects confidential, proprietary, or
                                                   3
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 4 of 26 Page ID #:836



   1   commercially sensitive information.
   2          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
   3   their support staff).
   4          2.5    Designating Party: a Party or Non–Party that designates information or
   5   items that it produces in disclosures or in responses to discovery as
   6   “CONFIDENTIAL.”
   7          2.6    Disclosure or Discovery Material: all items or information, including
   8   from any non–party, regardless of the medium or manner in which it is generated,
   9   stored, or maintained (including, among other things, testimony, transcripts, and
  10   tangible things), that are produced or generated in disclosures or responses to
  11   discovery in this matter.
  12          2.7    Expert: a person with specialized knowledge or experience in a matter
  13   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  14   an expert witness or as a consultant in this Action.
  15          2.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
  16   Information or Items: Discovery Material that contains or reflects information that
  17   is extremely confidential or sensitive in nature and the Producing Party reasonably
  18   believes that the disclosure of such Discovery Material is likely to cause economic
  19   harm or significant competitive disadvantage to the Producing Party. The Parties
  20   agree that the following information, if non–public, shall be presumed to merit the
  21   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” designation: trade
  22   secrets, pricing information, financial data, sales information, sales or marketing
  23   forecasts or plans, business plans, sales or marketing strategy, product development
  24   information, engineering documents, testing documents, employee information,
  25   third–party confidential information, and other non–public information of similar
  26   competitive and business sensitivity.
  27          2.9    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY –
  28   SOURCE CODE” Information or Items: Discovery Material that comprises or
                                                 4
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 5 of 26 Page ID #:837



   1   includes confidential, proprietary, or trade secret Source Code.
   2         2.10 House Counsel: attorneys who are employees of a party to this Action.
   3   House Counsel does not include Outside Counsel of Record or any other outside
   4   counsel.
   5         2.11 Non–Party: any natural person, partnership, corporation, association, or
   6   other legal entity not named as a Party to this action.
   7         2.12 Outside Counsel of Record: attorneys who are not employees of a party
   8   to this Action but are retained to represent or advise a party to this Action and have
   9   appeared in this Action on behalf of that party or are affiliated with a law firm which
  10   has appeared on behalf of that party, and includes support staff.
  11         2.13 Party: any party to this Action, including all of its officers, directors,
  12   employees, consultants, retained experts, and Outside Counsel of Record (and their
  13   support staffs).
  14         2.14 Producing Party: a Party or Non–Party that produces Disclosure or
  15   Discovery Material in this Action.
  16         2.15 Professional Vendors: persons or entities that provide litigation support
  17   services (e.g., photocopying, videotaping, translating, preparing exhibits or
  18   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  19   and their employees and subcontractors.
  20         2.16 Protected Material: any Disclosure or Discovery Material that is
  21   designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’
  22   EYES ONLY,” or “HIGHLY CONFIDENTIAL –ATTORNEYS’ EYES ONLY –
  23   SOURCE CODE,” as provided for in this Order. Protected Material shall not include
  24   materials that have been actually published or publicly disseminated, or is otherwise
  25   publicly available.
  26         2.17 Receiving Party: a Party that receives Disclosure or Discovery Material
  27   from a Producing Party.
  28         2.18 Source Code: computer code, scripts, assembly, binaries, object code,
                                                  5
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 6 of 26 Page ID #:838



   1   source code listings and descriptions of source code, object code listings and
   2   descriptions of object code, Hardware Description Language (HDL) or Register
   3   Transfer Level (RTL) files that describe the hardware design of any ASIC or other
   4   chip, and Computer Aided Design (CAD) files that describe the hardware design of
   5   any component.
   6

   7   3.    SCOPE
   8         3.1    The protections conferred by this Stipulation and Order cover not only
   9   Protected Material (as defined above), but also (1) any information copied or
  10   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  11   compilations of Protected Material; and (3) any testimony, conversations, or
  12   presentations by Parties or their Counsel that might reveal Protected Material.
  13         3.2    Any use of Protected Material at trial shall be governed by the orders of
  14   the trial judge. This Order does not govern the use of Protected Material at trial.
  15         3.3    Nothing in this Protective Order shall be construed to prevent counsel
  16   from advising their clients with respect to this case based in whole or in part upon
  17   Protected Materials, provided counsel does not disclose the Protected Material itself
  18   except as provided in this Order.
  19         3.4    Nothing in this Protective Order shall prevent or restrict a Producing
  20   Party’s own disclosure or use of its own Protected Material for any purpose, and
  21   nothing in this Order shall preclude any Producing Party from showing its Protected
  22   Material to an individual who prepared the Protected Material.
  23         3.5    Nothing in this Order shall be construed to prejudice any Party’s right
  24   to use any Protected Material in court or in any court filing with the consent of the
  25   Producing Party or by order of the Court.
  26         3.6    This Order is without prejudice to the right of any Party to seek further
  27   or additional protection of any Discovery Material or to modify this Order in any
  28   way, including, without limitation, an order that certain matter not be produced at all.
                                                   6
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 7 of 26 Page ID #:839



   1

   2   4.    DURATION
   3         Even after final disposition of this litigation, the confidentiality obligations
   4   imposed by this Order shall remain in effect until a Designating Party agrees
   5   otherwise in writing or a court order otherwise directs. Final disposition shall be
   6   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
   7   or without prejudice; or (2) final judgment herein after the completion and exhaustion
   8   of all appeals, rehearings, remands, trials, or reviews of this Action, including the
   9   time limits for filing any motions or applications for extension of time pursuant to
  10   applicable law.
  11

  12   5.    DESIGNATING PROTECTED MATERIAL
  13         5.1    Exercise of Restraint and Care in Designating Material for Protection.
  14   Each Party or Non–Party that designates information or items for protection under
  15   this Order must take care to limit any such designation to specific material that
  16   qualifies under the appropriate standards. The Designating Party must designate for
  17   protection only those parts of material, documents, items, or oral or written
  18   communications that qualify so that other portions of the material, documents, items,
  19   or communications for which protection is not warranted are not swept unjustifiably
  20   within the ambit of this Order.
  21         Mass, indiscriminate, or routinized designations are prohibited. Designations
  22   that are shown to be clearly unjustified or that have been made for an improper
  23   purpose (e.g., to unnecessarily encumber the case development process or to impose
  24   unnecessary expenses and burdens on other parties) may expose the Designating
  25   Party to sanctions.
  26         If it comes to a Designating Party’s attention that information or items that it
  27   designated for protection do not qualify for protection, that Designating Party must
  28   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                 7
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 8 of 26 Page ID #:840



   1         5.2    Available Designations. Any Producing Party may designate Discovery
   2   material with any of the following designations, provided that it meets the
   3   requirements for such designations as provided for herein: “CONFIDENTIAL,”
   4   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY
   5   CONFIDENTIAL –ATTORNEYS’ EYES ONLY – SOURCE CODE.”                                  A
   6   Producing Party may designate Discovery Material under each confidentiality
   7   designation, as defined in section 2.
   8         5.3    Manner and Timing of Designations. Except as otherwise provided in
   9   this Order (see, e.g., second paragraph of section 5.3(a) below), or as otherwise
  10   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  11   under this Order must be clearly so designated before the material is disclosed or
  12   produced.
  13         Designation in conformity with this Order requires:
  14                (a)   for information in documentary form (e.g., paper or electronic
  15   documents, including “electronically stored information,” as that phrase is used in
  16   Federal Rule of Civil Procedure 34, but excluding transcripts of depositions or other
  17   pretrial or trial proceedings), that the Producing Party affix at a minimum, the
  18   appropriate confidentiality designation listed in Paragraph 5.2, to each page that
  19   contains protected material. If only a portion or portions of the material on a page
  20   qualifies for protection, the Producing Party also must clearly identify the protected
  21   portion(s) (e.g., by making appropriate markings in the margins). The Producing
  22   Party may mark each viewable page or image with the appropriate designation, and
  23   mark the medium, container, or communication in which the documentary files were
  24   contained.
  25         In the event that original documents are produced for inspection, the original
  26   documents shall be presumed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  27   ONLY” during the inspection and re–designated, as appropriate during the copying
  28   process. Then, before producing the specified documents, the Producing Party must
                                                 8
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 9 of 26 Page ID #:841



   1   affix the appropriate confidentiality designation to each page that contains Protected
   2   Material. If only a portion or portions of the material on a page qualifies for
   3   protection, the Producing Party also must clearly identify the protected portion(s)
   4   (e.g., by making appropriate markings in the margins).
   5                (b)    for testimony given in depositions, Parties or testifying persons
   6   or entities may designate depositions and other testimony with the appropriate
   7   designation by indicating on the record on the date the testimony is given. Any
   8   Protected Material that is used in the taking of a deposition shall remain subject to the
   9   provisions of this Protective Order, along with the transcript pages of the deposition
  10   testimony dealing with such Protected Material. Counsel for any Producing Party
  11   shall have the right to exclude from oral depositions, other than the deponent,
  12   deponent’s counsel, the reporter and videographer (if any), any person who is not
  13   authorized by this Protective Order to receive or access Protected Material based
  14   on the designation of such Protected Material. Such right of exclusion shall be
  15   applicable only during periods of examination or testimony regarding such
  16   Protected Material.
  17                (c)    for information produced in some form other than documentary
  18   and for any other tangible items, that the Producing Party affix in a prominent place
  19   on the exterior of the container or containers in which the information is stored the
  20   appropriate confidentiality designation.        If only a portion or portions of the
  21   information warrants protection, the Producing Party, to the extent practicable, shall
  22   identify the protected portion(s).
  23                (d)    for electronic files and documents that are produced in native
  24   electronic format, such electronic files and documents shall be designated for
  25   protection under this Order by appending to the file names or designators information
  26   indicating    whether       the   file   contains     “CONFIDENTIAL,”        “HIGHLY
  27   CONFIDENTIAL            –     ATTORNEYS’            EYES   ONLY,”      or    “HIGHLY
  28   CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SOURCE CODE,” material, or
                                                   9
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 10 of 26 Page ID #:842



   1   shall use any other reasonable method for so designating Protected Materials
   2   produced in electronic format. A person seeking to use the image from a document
   3   produced in native file format shall abide by the appropriate designation of such
   4   image or document and confirm that no information has been altered.
   5         5.4    Inadvertent Failures to Designate. If timely corrected, an inadvertent
   6   failure to designate qualified information or items does not, standing alone, waive
   7   the Designating Party’s right to secure protection under this Order for such material.
   8   Upon timely correction of a designation, the Receiving Party must make reasonable
   9   efforts to assure that the material is treated in accordance with the provisions of this
  10   Order.
  11

  12   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  13         6.1    Timing of Challenges.      Any Party or Non–Party may challenge a
  14   designation of confidentiality at any time that is consistent with the Court’s
  15   Scheduling Order.
  16         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  17   resolution process under Local Rule 37.1 et seq.
  18         6.3    The burden of persuasion in any such challenge proceeding shall be on
  19   the Designating Party. Frivolous challenges, and those made for an improper purpose
  20   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  21   expose the Challenging Party to sanctions. Unless the Designating Party has waived
  22   or withdrawn the confidentiality designation, all parties shall continue to afford the
  23   material in question the level of protection to which it is entitled under the Producing
  24   Party’s designation until the Court rules on the challenge.
  25

  26   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  27         7.1    Basic Principles. A Receiving Party may use Protected Material that is
  28   disclosed or produced by another Party or by a Non–Party in connection with this
                                                 10
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 11 of 26 Page ID #:843



   1   Action only for prosecuting, defending, or attempting to settle this Action or any
   2   related appellate proceeding, and not for any other purpose whatsoever, including
   3   without limitation any other litigation, patent prosecution or acquisition, patent
   4   reexamination or reissue proceedings, or any business or competitive purpose or
   5   function. Such Protected Material may be disclosed only to the categories of persons
   6   and under the conditions described in this Order. When the Action has been
   7   terminated, a Receiving Party must comply with the provisions of section 14 below
   8   (FINAL DISPOSITION).
   9         7.2    Secure Storage. Protected Material must be stored and maintained by a
  10   Receiving Party at a location in the United States and in a secure manner that ensures
  11   that access is limited to the persons authorized under this Order.
  12         7.3    Patent Prosecution Bar. Absent written consent from the Producing
  13   Party, any individual who receives access to “HIGHLY CONFIDENTIAL –
  14   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
  15   EYES ONLY – SOURCE CODE” information shall not be involved, directly or
  16   indirectly, in any of the following activities: (a) the prosecution of patents or patent
  17   applications, on behalf of the Receiving Party, related to video production, video
  18   compression, video streaming, video encoding, video delivery and playback, and
  19   video distribution; and (b) the prosecution of the patents asserted in this action and
  20   any patent or application claiming priority to or otherwise related to the patents
  21   asserted in this action, before any foreign or domestic agency, including the United
  22   States Patent and Trademark Office. For purposes of this paragraph, “prosecution”
  23   includes directly or indirectly drafting, amending, advising, or otherwise affecting
  24   the scope or maintenance of patent claims in a patent application or patent. To avoid
  25   any doubt, “prosecution” as used in this paragraph does not include outside counsel
  26   of record representing a party challenging (but not defending) a patent before a
  27   domestic or foreign agency (including, but not limited to, a reissue protest, ex parte
  28   reexamination, post grant review or inter partes review).
                                                 11
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 12 of 26 Page ID #:844



   1           This Prosecution Bar shall begin when access to “HIGHLY CONFIDENTIAL
   2   – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
   3   EYES ONLY – SOURCE CODE” information is first received by the affected
   4   individual and shall end two (2) years after final termination of this action. This
   5   Prosecution Bar shall apply on an individual–by–individual basis and not to a law
   6   firm.
   7           7.4    Disclosure of “CONFIDENTIAL” Information or Items.               Unless
   8   otherwise ordered by the Court or permitted in writing by the Designating Party, a
   9   Receiving      Party     may    disclose   any    information   or   item   designated
  10   “CONFIDENTIAL” only to:
  11                  (a)     the Receiving Party’s Outside Counsel of Record in this Action,
  12   as well as employees of said Outside Counsel of Record to whom it is reasonably
  13   necessary to disclose the information for this Action;
  14                  (b)     the officers, directors, and employees (including House Counsel)
  15   of the Receiving Party to whom disclosure is reasonably necessary for this Action,
  16   and who have signed the “Acknowledgment and Agreement to Be Bound”
  17   (Exhibit A);
  18                  (c)     any outside experts (as defined in this Order) of the Receiving
  19   Party to whom disclosure is reasonably necessary for this Action and only to the
  20   extent necessary to perform their tasks, provided that such expert has signed the
  21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  22                  (d)     the Court and its personnel;
  23                  (e)     court reporters, stenographers, and videographers retained to
  24   record testimony taken in this action, and their staff;
  25                  (f)     professional jury or trial consultants, mock jurors, and
  26   Professional Vendors to whom disclosure is reasonably necessary for this Action and
  27   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  28                  (g)     the author or recipient of a document containing the information
                                                   12
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 13 of 26 Page ID #:845



   1   or a custodian or other person who otherwise possessed or knew the information;
   2                  (h)   during their depositions, witnesses, and attorneys for witnesses,
   3   in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
   4   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
   5   will not be permitted to keep any confidential information unless they sign the
   6   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   7   agreed by the Designating Party or ordered by the Court. Pages of transcribed
   8   deposition testimony or exhibits to depositions that reveal Protected Material may be
   9   separately bound by the court reporter and may not be disclosed to anyone except as
  10   permitted under this Stipulated Protective Order;
  11                  (i)   any mediator or settlement officer, and their supporting
  12   personnel, mutually agreed upon by any of the parties engaged in settlement
  13   discussions; and
  14                  (j)   any other person with the prior written consent of the Producing
  15   Party.
  16            7.5   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  17   ONLY” and “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY –
  18   SOURCE CODE” Material Without Further Approval. Unless otherwise ordered by
  19   the Court or permitted in writing by the Designating Party, a Receiving Party may
  20   disclose any information or item designated “HIGHLY CONFIDENTIAL –
  21   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
  22   EYES ONLY – SOURCE CODE” without further approval only to:
  23                  (a)   the Receiving Party’s Outside Counsel of Record in this Action,
  24   as well as employees of said Outside Counsel of Record to whom it is reasonably
  25   necessary to disclose the information for this Action, but only those individuals
  26   whose duties and responsibilities in connection with this action require access to such
  27   Highly Confidential Information and who comply with the patent prosecution bar
  28   provisions of Section 7.3 above;
                                                 13
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 14 of 26 Page ID #:846



   1                  (b)   the Court and its personnel;
   2                  (c)   court reporters, stenographers, and videographers retained to
   3   record testimony taken in this action, and their staff;
   4                  (d)   professional jury or trial consultants, mock jurors, and
   5   Professional Vendors to whom disclosure is reasonably necessary for this Action and
   6   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   7                  (e)   the author or recipient of a document containing the information
   8   or a custodian or other person who otherwise possessed or knew the information;
   9                  (f)   during their depositions, witnesses, and attorneys for witnesses,
  10   in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
  11   party requests that the witness sign the form attached as the “Acknowledgment and
  12   Agreement to Be Bound” (Exhibit A); and (2) they will not be permitted to keep any
  13   confidential information unless otherwise agreed by the Designating Party or ordered
  14   by the Court. Pages of transcribed deposition testimony or exhibits to depositions
  15   that reveal Protected Material may be separately bound by the court reporter and may
  16   not be disclosed to anyone except as permitted under this Stipulated Protective Order;
  17                  (g)   any mediator or settlement officer, and their supporting
  18   personnel, mutually agreed upon by any of the parties engaged in settlement
  19   discussions; and
  20                  (h)   any other person with the prior written consent of the Producing
  21   Party.
  22            7.6   Procedures for Approving or Objecting to Disclosure of “HIGHLY
  23   CONFIDENTIAL           –    ATTORNEYS’         EYES       ONLY”     and    “HIGHLY
  24   CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SOURCE CODE” Material to
  25   House Counsel or Experts. Unless agreed to in writing by the Designating Party:
  26                  (a)   A party seeking to disclose to House Counsel any material
  27   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” must first
  28   make a written request to the Designating Party providing the full name of the House
                                                 14
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 15 of 26 Page ID #:847



   1   Counsel, the city and state of such counsel’s residence, and such counsel’s current
   2   and reasonably foreseeable future primary job duties and responsibilities in sufficient
   3   detail to determine present or potential involvement in any competitive decision–
   4   making. House Counsel are not authorized to receive material designated “HIGHLY
   5   CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SOURCE CODE.”
   6                 (b)    A party seeking to disclose to an outside expert (as defined in this
   7   Order) retained by Outside Counsel of Record any material or information designated
   8   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
   9   CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SOURCE CODE” must first
  10   make a written request to the Designating Party that (i) identifies the general
  11   categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
  12   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SOURCE CODE”
  13   information that the Receiving Party seeks permission to disclose to the expert, (ii)
  14   sets forth the full name of the expert and the city and state of his or her primary
  15   residence, (iii) attaches a copy of the expert’s current resume, (iv) identifies the
  16   expert’s current employer(s), (v) identifies each person or entity from whom the
  17   expert has received compensation or funding for work in his or her areas of expertise
  18   (including in connection with litigation) in the past five years, and (vi) identifies (by
  19   name and number of the case, filing date, and location of court) any litigation where
  20   the expert has offered expert testimony, including by declaration, report or testimony
  21   at deposition or trial, in the past five years. If the expert believes any of the
  22   information at (iv) – (vi) is subject to a confidentiality obligation to a third party, then
  23   the expert should provide whatever information the expert believes can be disclosed
  24   without violating any confidentiality agreements, and the party seeking to disclose
  25   the information to the expert shall be available to meet and confer with the
  26   Designating Party regarding any such confidentiality obligations.
  27                 (c)    A party that makes a request and provides the information
  28   specified in Sections 7.6(a) or 7.6(b) may disclose the Designated Material to the
                                                   15
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 16 of 26 Page ID #:848



   1   identified House Counsel or expert unless, within seven days of delivering the
   2   request, the party receives a written objection from the Designating Party providing
   3   detailed grounds for the objection.
   4                (d)    All challenges to objections from the Designating Party shall
   5   proceed under Local Rule 37-1 through Local Rule 37-4, and Judge Kim’s
   6   Procedures on Discovery Matters and Informal Discovery Dispute Resolution.
   7

   8   8.    SOURCE CODE
   9         8.1    Protocol for Remote Source Code Review. This provision shall govern
  10   remote Source Code review in light of travel and building access restrictions during
  11   the COVID–19 public health emergency. This provision shall remain in effect until
  12   local conditions in the city in which the source code is located permit safe in–person
  13   inspection of source code at the offices of the Designating Party’s Outside Counsel
  14   under section 8.2 of this Protective Order, or upon mutual agreement of the parties.
  15                (a)    Location of Remote Source Code Review:            Any “HIGHLY
  16   CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SOURCE CODE” produced in
  17   discovery shall be made available for inspection, in a native source code file format
  18   allowing it to be reasonably reviewed and searched, during normal business hours or
  19   at other mutually agreeable times, for remote review using a mutually agreed–upon
  20   vendor. The source code shall be made available for inspection on a secured
  21   virtualized environment that may be accessed on a locked down laptop that will be
  22   provided for the Receiving Party. The Receiving Party shall not copy, remove or
  23   otherwise transfer any portion of the source code onto any recordable media or
  24   recordable device, including screen captures in the virtualized environment. The
  25   locked down laptop provided for source code review shall be configured to prohibit
  26   installation of software as well as other security restrictions, including disabling all
  27   USB ports, Bluetooth access, print screen, and Snipping Tool. The review on a
  28   secured virtualized environment will be done over video conferencing in a shared
                                                 16
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 17 of 26 Page ID #:849



   1   screen session as set forth in Section 8.1(b) below.
   2                (b)   Secured Virtualized Environment. The Virtual Machine (VM)
   3   environment will consist of two VMs: Landing VM and Review VM. The vendor
   4   shall maintain a Landing VM, which will start a remote desktop session into the
   5   Review VM by running the video conference software, sharing the screen only with
   6   the Receiving Party’s expert and outside counsel of record, and handing over control
   7   to the Receiving Party to conduct the source code review. For clarity, no employees
   8   or representatives of the Designating Party, including the Designating Party’s outside
   9   counsel of record and experts and other consultants, shall have access to this shared
  10   screen session. An analyst from the vendor shall operate the Landing VM, start and
  11   stop control, and address session issues. The Receiving Party shall maintain control
  12   of a Review VM, which will contain the tools and software specified by the
  13   Receiving Party for conducting the source code review. The Receiving Party is
  14   responsible for complying with any licensing terms for such software analysis and
  15   software tools, including paying for any third-party costs or fees associated with
  16   providing those tools. Only one person from the Receiving Party can have control
  17   of the Review VM at a time. The VM environment shall be available only at
  18   scheduled times and access–controlled by the parties’ agreed–upon vendor. The VM
  19   environment shall not have internet access besides running the video conferencing
  20   software.
  21                (c)   Audit Rights. The Designating Party may visually monitor the
  22   physical activities of the Receiving Party’s representatives during any source code
  23   review, but only to ensure that there is no unauthorized recording, copying or
  24   transmission of the source code. Prior to initiating any source code review, the
  25   Receiving Party’s representative(s) will begin a videoconference session (separate
  26   from the session initiated by the vendor) whereby the Designating Party can visually
  27   monitor the physical activities of the representatives during the review. .
  28         8.2    Location and Supervision of Inspection. This provision shall govern
                                                 17
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 18 of 26 Page ID #:850



   1   Source Code review when local conditions in the city in which the source code is
   2   located permit safe in–person inspection of source code at the offices of the
   3   Designating Party’s Outside Counsel under this paragraph, or upon mutual agreement
   4   of the parties. Any “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY –
   5   SOURCE CODE” produced in discovery shall be made available for inspection, in a
   6   native source code file format allowing it to be reasonably reviewed and searched,
   7   during normal business hours or at other mutually agreeable times, at an office of the
   8   Designating Party’s counsel or another mutually agreeable location. The source code
   9   shall be made available for inspection on a secured computer in a secured room, and
  10   the Receiving Party shall not copy, remove or otherwise transfer any portion of the
  11   source code onto any recordable media or recordable device. The Designating Party
  12   may visually monitor the physical activities of the Receiving Party’s representatives
  13   during any source code review, but only to ensure that there is no unauthorized
  14   recording, copying or transmission of the source code.
  15         8.3    Request for Inspection. Prior to the first inspection of any requested
  16   Source Code, the Receiving Party shall provide ten days’ notice of the Source Code
  17   that it wishes to inspect. The Receiving Party shall provide seven days’ notice prior
  18   to any additional inspections. Each inspection period may span multiple consecutive
  19   days (excluding weekend days) without the need for additional seven days’ notice.
  20   For an inspection period spanning multiple consecutive days, the Receiving Party
  21   shall provide notice during regular business hours if it intends to continue the
  22   inspection on the following business day.
  23         8.4    Paper Copies of Source Code Excerpts. The Receiving Party may
  24   request paper copies of limited portions of source code that are reasonably necessary
  25   for the preparation of court filings, pleadings, expert reports, other papers or for
  26   deposition or trial. Any source code printing must be on 8.5” x 11” paper with a font
  27   no smaller than Courier 10 pt. Any printed portion that consists of more than fifteen
  28   pages of a continuous block of Source Code shall be presumed to be excessive, and
                                                18
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 19 of 26 Page ID #:851



   1   the burden shall be on the Receiving Party to demonstrate the need for such a printed
   2   copy. The Receiving Party may print out a maximum of one hundred fifty pages
   3   total, but may request to print additional pages (up to another 150 pages per
   4   request)upon demonstration of need, which the Designating Party will not
   5   unreasonably deny. The Designating Party shall provide all such source code in
   6   paper form, including Bates numbers and the label “HIGHLY CONFIDENTIAL –
   7   ATTORNEYS’ EYES ONLY – SOURCE CODE.”
   8         8.5    Access Record. The Receiving Party shall maintain a record of any
   9   individual who has inspected any portion of the source code in electronic or paper
  10   form, and shall maintain all paper copies of any printed portions of the source code
  11   in a secured, locked area.       The Receiving Party shall not convert any of the
  12   information contained in the paper copies into any electronic format other than for
  13   the preparation of a pleading, exhibit, expert report, discovery document, deposition
  14   transcript, or other court document. Any paper copies used during a deposition shall
  15   be retrieved at the end of each day and must not be left with a court reporter or any
  16   other unauthorized individual.
  17         8.6    For depositions, the Receiving Party shall not bring copies of any printed
  18   Source Code. Rather, at least ten days before the date of the deposition, the Receiving
  19   Party shall notify the Producing Party about the specific portions of Source Code it
  20   wishes to use at the deposition, and the Producing Party shall bring printed copies of
  21   those portions to the deposition for use by the Receiving Party. Copies of Source Code
  22   that are marked as deposition exhibits shall not be provided to the Court Reporter or
  23   attached to deposition transcripts; rather, the deposition record will identify the
  24   exhibit by its production numbers. All paper copies of Source Code brought to the
  25   deposition shall remain with the Producing Counsel’s outside counsel for secure
  26   destruction in a timely manner following the deposition.
  27         8.7    Except as provided in this sub–paragraph, absent express written
  28   permission from the Producing Party, the Receiving Party may not create electronic
                                                 19
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 20 of 26 Page ID #:852



   1   images, or any other images, or make electronic copies, of the Source Code from any
   2   paper copy of Source Code for use in any manner (including by way of example only,
   3   the Receiving Party may not scan the Source Code to a PDF or photograph the code).
   4   Images or copies of Source Code shall not be included in correspondence between
   5   the Parties (references to production numbers shall be used instead), and shall be
   6   omitted from pleadings and other papers whenever possible. If a Party reasonably
   7   believes that it needs to submit a portion of Source Code as part of a filing with the
   8   Court, the Parties shall meet and confer as to how to make such a filing while
   9   protecting the confidentiality of the Source Code and such Source Code will not be
  10   filed absent agreement from the Producing Party that the confidentiality protections
  11   will be adequate. If a Producing Party agrees to produce an electronic copy of all or
  12   any portion of its Source Code or provide written permission to the Receiving Party
  13   that an electronic or any other copy needs to be made for a Court filing, access to the
  14   Receiving Party’s submission, communication, or disclosure of electronic files or
  15   other materials containing any portion of Source Code (paper or electronic) shall at
  16   all times be limited solely to individuals who are expressly authorized to view Source
  17   Code under the provisions of this Order. Where the Producing Party has provided
  18   the express written permission required under this provision for a Receiving Party to
  19   create electronic copies of Source Code, the Receiving Party shall maintain a log of
  20   all such electronic copies of any portion of Source Code in its possession or in the
  21   possession of its retained consultants, including the names of the reviewers or
  22   recipients of any such electronic copies, and the locations and manner in which the
  23   electronic copies are stored. Additionally, any such electronic copies must be labeled
  24   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY – SOURCE CODE”
  25   as provided for in this Order.
  26

  27   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  28   IN OTHER LITIGATION
                                                 20
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 21 of 26 Page ID #:853



   1         If a Party is served with a subpoena or a court order issued in other litigation
   2   that compels disclosure of any information or items designated in this Action as
   3   Protected Material, that Party must:
   4                (a)   promptly notify in writing the Designating Party.             Such
   5   notification shall include a copy of the subpoena or court order;
   6                (b)   promptly notify in writing the party who caused the subpoena or
   7   order to issue in the other litigation that some or all of the material covered by the
   8   subpoena or order is subject to this Protective Order. Such notification shall include
   9   a copy of this Stipulated Protective Order; and
  10                (c)   cooperate with respect to all reasonable procedures sought to be
  11   pursued by the Designating Party whose Protected Material may be affected.
  12         If the Designating Party timely seeks a protective order, the Party served with
  13   the subpoena or court order shall not produce any information designated in this
  14   action as Protected Material before a determination by the court from which the
  15   subpoena or order issued, unless the Party has obtained the Designating Party’s
  16   permission. The Designating Party shall bear the burden and expense of seeking
  17   protection in that court of its confidential material and nothing in these provisions
  18   should be construed as authorizing or encouraging a Receiving Party in this Action
  19   to disobey a lawful directive from another court.
  20

  21   10.   A NON–PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  22   PRODUCED IN THIS LITIGATION
  23                (a)   The terms of this Order are applicable to information produced
  24   by a Non–Party in this Action designated as Protected Material. Such information
  25   produced by Non–Parties in connection with this litigation is protected by the
  26   remedies and relief provided by this Order. Nothing in these provisions should be
  27   construed as prohibiting a Non–Party from seeking additional protections.
  28                (b)   In the event that a Party is required, by a valid discovery request,
                                                21
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 22 of 26 Page ID #:854



   1   to produce a Non–Party’s confidential information in its possession, and the Party is
   2   subject to an agreement with the Non–Party not to produce the Non–Party’s
   3   confidential information, then the Party shall:
   4                      (1)    promptly notify in writing the Requesting Party and the
   5   Non–Party that some or all of the information requested is subject to a confidentiality
   6   agreement with a Non–Party;
   7                      (2)    promptly provide the Non–Party with a copy of the
   8   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
   9   reasonably specific description of the information requested; and
  10                      (3)    make the information requested available for inspection by
  11   the Non–Party, if requested.
  12                (c)   If the Non–Party fails to seek a protective order from this court
  13   within 14 days of receiving the notice and accompanying information, the Receiving
  14   Party may produce the Non–Party’s confidential information responsive to the
  15   discovery request. If the Non–Party timely seeks a protective order, the Receiving
  16   Party shall not produce any information in its possession or control that is subject to
  17   the confidentiality agreement with the Non–Party before a determination by the
  18   court. Absent a court order to the contrary, the Non–Party shall bear the burden and
  19   expense of seeking protection in this court of its Protected Material.
  20

  21   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  22         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  23   Protected Material to any person or in any circumstance not authorized under this
  24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  25   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  26   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  27   persons to whom unauthorized disclosures were made of all the terms of this Order,
  28   and (d) request such person or persons to execute the “Acknowledgment and
                                                 22
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 23 of 26 Page ID #:855



   1   Agreement to Be Bound” that is attached hereto as Exhibit A.
   2

   3   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   4   PROTECTED MATERIAL
   5         When a Producing Party gives notice to Receiving Parties that certain
   6   inadvertently produced material is subject to a claim of privilege or other protection,
   7   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   8   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   9   may be established in an e–discovery order that provides for production without prior
  10   privilege review. Pursuant to Fed. R. Evid. 502(d), the production of a privileged or
  11   work-product-protected document, whether inadvertent or otherwise, is not a waiver
  12   of privilege or protection from discovery in this case or in any other federal or state
  13   proceeding. Until a non-waiver order is entered, information that contains privileged
  14   matter or attorney work product shall be immediately returned, or destroyed and
  15   certified as such, if such information appears on its face to have been inadvertently
  16   produced or if notice is provided of inadvertent production. Once the Producing
  17   Party provides notice of inadvertent production, the Receiving Party may not use the
  18   contents of the inadvertently produced document to challenge its privilege
  19   designation.
  20

  21   13.   MISCELLANEOUS
  22         13.1 Right to Further Relief. Nothing in this Order abridges the right of any
  23   person to seek its modification by the Court in the future.
  24         13.2 Right to Assert Other Objections. By stipulating to the entry of this
  25   Protective Order no Party waives any right it otherwise would have to object to
  26   disclosing or producing any information or item on any ground not addressed in this
  27   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  28   ground to use in evidence of any of the material covered by this Protective Order.
                                                 23
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 24 of 26 Page ID #:856



   1         13.3 Filing Protected Material. A Party that seeks to file under seal any
   2   Protected Material must comply with Civil Local Rule 79–5. Protected Material may
   3   only be filed under seal pursuant to a court order authorizing the sealing of the
   4   specific Protected Material at issue. If a Party's request to file Protected Material
   5   under seal is denied by the court, then the Receiving Party may file the information
   6   in the public record unless otherwise instructed by the court.
   7

   8   14.   FINAL DISPOSITION
   9         After the final disposition of this Action, as defined in paragraph 4, within 60
  10   days of a written request by the Designating Party, each Receiving Party must return
  11   all Protected Material to the Producing Party or destroy such material. As used in
  12   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  13   summaries, and any other format reproducing or capturing any of the Protected
  14   Material. Whether the Protected Material is returned or destroyed, the Receiving
  15   Party must submit a written certification to the Producing Party (and, if not the same
  16   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  17   (by category, where appropriate) all the Protected Material that was returned or
  18   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  19   abstracts, compilations, summaries or any other format reproducing or capturing any
  20   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  21   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  22   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  23   reports, attorney work product, and consultant and expert work product, even if such
  24   materials contain Protected Material. Any such archival copies that contain or
  25   constitute Protected Material remain subject to this Protective Order as set forth in
  26   Section 4 (DURATION).
  27

  28
                                                 24
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 25 of 26 Page ID #:857



   1   15.   Any violation of this Order may be punished by any and all appropriate
   2   measures including, without limitation, contempt proceedings or monetary
   3   sanctions.
   4

   5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   6

   7   DATED August 7, 2020
   8

   9   /s/ I. Neel Chatterjee
       Attorneys for JBF Interlude 2009 Ltd. and Interlude U.S. Inc. d/b/a eko
  10

  11   DATED: August 7, 2020
  12

  13   /s/ Michael A. Jacobs (with permission)
       Attorneys for Quibi Holdings, LLC, Clifton Smith, Joseph Burfitt, Robert A. Post,
  14   Jr., Blake Barnes, Eric Buehl, and Jeffrey Katzenberg
  15
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  16

  17
       DATED:       August 10, 2020
  18

  19

  20
       Honorable Steve Kim
  21   United States Magistrate Judge
  22

  23

  24

  25

  26

  27

  28
                                               25
       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02250-CAS-SK Document 57 Filed 08/10/20 Page 26 of 26 Page ID #:858



   1                                        EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3   I,      ____________________          [print    or      type     full     name],      of
   4   _____________________________ [print or type full address], declare under
   5   penalty of perjury that I have read in its entirety and understand the Stipulated
   6   Protective Order that was issued by the United States District Court for the Central
   7   District of California on [date] in the cases of Quibi Holdings, LLC v. Interlude U.S.
   8   Inc., et al., Case No. 2:20-cv-2250-CAS(SKx) and JBF Interlude 2009 Ltd. et al. v.
   9   Quibi Holdings, LLC et al., Case No. 2:20–cv–2299–CAS(SKx). I agree to comply
  10   with and to be bound by all the terms of this Stipulated Protective Order and I
  11   understand and acknowledge that failure to so comply could expose me to sanctions
  12   and punishment in the nature of contempt. I solemnly promise that I will not disclose
  13   in any manner any information or item that is subject to this Stipulated Protective
  14   Order to any person or entity except in strict compliance with the provisions of this
  15   Order.
  16   I further agree to submit to the jurisdiction of the United States District Court for the
  17   Central District of California for the purpose of enforcing the terms of this Stipulated
  18   Protective Order, even if such enforcement proceedings occur after termination of
  19   this action. I hereby appoint ______________________ [print or type full name] of
  20   __________________________ [print or type full address and telephone number] as
  21   my California agent for service of process in connection with this action or any
  22   proceedings related to enforcement of this Stipulated Protective Order.
  23   Date:
  24   City and State where sworn and signed:
  25   Printed name:
  26   Signature:
  27
  28

       STIPULATED PROTECTIVE ORDER
